       Case 4:20-cv-00751-JM-PSH Document 19 Filed 09/15/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

ALVIN BIGGS                                                                  PLAINTIFF
ADC #121870
v.                              No: 4:20-cv-00751 JM-PSH

DEXTER PAYNE, et al.                                                         DEFENDANTS

                                             ORDER

       The Court has reviewed the Proposed Findings and Partial Recommendation submitted by

United States Magistrate Judge Patricia S. Harris, and the objections filed. After carefully

considering the objections and making a de novo review of the record in this case, the Court

concludes that the Proposed Findings and Partial Recommendation should be, and hereby are,

approved and adopted in their entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED THAT Biggs’ motion for a temporary restraining order

and preliminary injunction is denied.

       DATED this 15th day of September, 2020.


                                              ________________________________
                                              UNITED STATES DISTRICT JUDGE
